Allowance
	Claims 26-32 and 34-50 are patentable. 
The specific limitations of “a connector bank communicatively coupled to the memory circuit board, wherein the connector bank includes a first set of connectors, and wherein each of the first set of connectors mates with a corresponding feature of a corresponding one of the electromagnetic waveguides to communicatively couple a corresponding one of the first set of compute circuit boards to the memory circuit board ” in Claim 26 are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
The specific limitations of “wherein the switch includes a plurality of waveguide connectors to mate with the plurality of electromagnetic waveguides, and wherein the waveguide connectors include a first waveguide connector to mate with the first electromagnetic waveguide to communicatively couple the first electromagnetic waveguide to the switch and a second waveguide connector to mate with the second electromagnetic waveguide to communicatively couple the second electromagnetic waveguide to the switch” in Claim 35, and similarly in Claim 43, are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, Adiletta (US Publication 2015/0280827) (counterpart US application to CN 106063397 cited in applicant’s IDS submitted on 06/22/2021) discloses a rack comprising: a plurality of racks 1900 comprising a first rack and a second rack, wherein each rack of the plurality of racks has a plurality of circuit boards 1722; a plurality of electromagnetic waveguides 1702 to carry millimeter wave data signals, wherein the plurality of 
However, Adiletta does not disclose wherein the switch includes a plurality of waveguide connectors to mate with the plurality of electromagnetic waveguides, and wherein the waveguide connectors include a first waveguide connector to mate with the first electromagnetic waveguide to communicatively couple the first electromagnetic waveguide to the switch and a second waveguide connector to mate with the second electromagnetic waveguide to communicatively couple the second electromagnetic waveguide to the switch. 
Kwa (US Patent 4,890,894) discloses a plurality of connectors 120 to connect a plurality of circuit boards 140 communicatively via a plurality of waveguides 130.  However, Kwa does not disclose a switch 1708 arranged between a first rack and a second rack, wherein the switch includes a plurality of waveguide connectors to mate with the plurality of electromagnetic waveguides, and wherein the waveguide connectors include a first waveguide connector to mate with the first electromagnetic waveguide to communicatively couple the first electromagnetic waveguide to the switch and a second waveguide connector to mate with the second electromagnetic waveguide to communicatively couple the second electromagnetic waveguide to the switch. 
Adiletta and/or Kwa also do not disclose a connector bank communicatively coupled to the memory circuit board, wherein the connector bank includes a first set of connectors, and 
Furthermore, the examiner has performed the assignee and inventor name searches in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907.  The examiner can normally be reached on Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADRIAN S WILSON/Primary Examiner, Art Unit 2841